Citation Nr: 0313519	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for frostbite of feet.

2.  Entitlement to service connection for hepatitis.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1957.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in April 1999, and the 
veteran appealed its decisions on the hepatitis and frostbite 
claims.  He presented testimony during a hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
in Albuquerque, New Mexico in February 2002.  


REMAND

The Board commenced action to develop the veteran's claims in 
April 2002.  That action, which has resulted in VA 
examination reports and treatment records being submitted, 
has now been completed.  To provide the veteran with due 
process, the case is being remanded to the RO for the 
following action:  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take any action it 
deems necessary to comply with the VCAA.  
If a separate VCAA letter has not been 
issued, such letter should be issued.

2.  The RO should consider the evidence 
which was obtained by the Board on 
appeal in conjunction with the veteran's 
claims for service connection for 
frostbite of the feet and hepatitis.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


